ACCEPTED
                                                                                                          06-15-00037-CV
                                                                                               SIXTH COURT OF APPEALS
                                                                                                     TEXARKANA, TEXAS
                                                                                                     8/3/2015 11:45:18 AM
                                                                                                         DEBBIE AUTREY
                                                                                                                   CLERK


                                NO. 06-15-00037-CV
                                                                                    FILED IN
                        IN THE COURT OF APPEALS FOR THE 6thTEXARKANA,
                                                            COURT OF APPEALS
                                                                        TEXAS
                            SIXTH DISTRICT OF TEXAS     8/3/2015 11:45:18 AM
                                                            DEBBIE AUTREY
                                 AT TEXARKANA                   Clerk


MICHAEL D. LEE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . APPELLANT

V.

THE ROGERS AGENCY, C. MICHAEL ROGERS
& NEW YORK LIFE INS. CO.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . APPELLEES


                          NOTICE OF APPEARANCE OF COUNSEL

       COMES NOW John R. Mercy, of the law firm of MERCY p CARTER p

TIDWELL, L.L.P., and hereby enters his appearance as lead counsel for MICHAEL D.

LEE, Appellant, herein. All parties hereto take notice of this appearance.

                                              Respectfully submitted,


                                                /s/ John R. Mercy
                                              John R. Mercy
                                              Texas State Bar No. 13947200
                                              MERCY p CARTER p TIDWELL, L.L.P.
                                              1724 Galleria Oaks Drive
                                              Texarkana, TX 75503
                                              Telephone: (903) 794-9419
                                              Facsimile: (903) 794-1268
                                              E-mail: jmercy@texarkanalawyers.com
                                           James A. Holmes
                                           Texas State Bar No. 00784290
                                           THE LAW OFFICE OF JAMES HOLMES, PC
                                           212 South Marshall
                                           Henderson, TX 75654
                                           Telephone: (903) 657-2800
                                           Facsimile: (903) 657-2855
                                           Email: jh@JamesHolmesLaw.com

                                           ATTORNEYS FOR APPELLANT




                              CERTIFICATE OF SERVICE

      I hereby certify that on this 3rd day of August, 2015, I served a true and correct
copy of the foregoing Notice of Appearance as Counsel upon opposing counsel via
the Texas Efile system, and to all other parties registered with said system to receive
copies.

                                             /s/ John R. Mercy
                                           John R. Mercy




Notice of Appearance as Counsel – Page 2